DETAILED ACTION
The instant application having Application No. 16/967461 filed on 08/05/2020 is presented for examination by the examiner.

Claims 1, 3, 6-12, 14-15, 17, 20-25, 27-28 were amended. Claims 2, 4-5, 13, 16, 18-19, 26, 29-54 were cancelled. Claims 1, 3, 6-12, 14-15, 17, 20-25, 27-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matters
Claims 10, 11, 14, 23, 24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 6-9, 12, 15, 17, 20-22, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0014560 A1) in view of Kitamura et al. (US 2019/0181986 A1).

As per claim 1, Takeda discloses “An apparatus comprising:  a receiver that receives a plurality of downlink transmissions, wherein each downlink transmission has a first signal indicating whether the downlink transmission is a last transmission of the plurality of downlink transmissions;” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.] “and a transmitter that transmits a hybrid automatic repeat request acknowledgement codebook corresponding to the plurality of downlink transmissions,” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the wherein, based on the first signal, hybrid automatic repeat request acknowledgement feedback for the last transmission of the plurality of downlink transmissions is arranged at the hybrid automatic repeat request acknowledgement codebook” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.]



However, Kitamura discloses “the last transmission of the plurality of downlink transmissions is arranged at the end of the hybrid automatic repeat request acknowledgement codebook” as [(par. 0116), For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information.]

Takeda et al. (US 2019/0014560 A1) and Kitamura et al. (US 2019/0181986 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kitamura’s teaching into Takeda’s teaching. The motivation for making the above modification would be to improve the efficiency of the use of radio resources in retransmission control in the radio communication systems. (Kitamura, par. 0011)

As per claim 3, Takeda in view of Kitamura discloses “The apparatus according to claim 1,” as [see rejection of claim 1.] 
wherein the plurality of downlink transmissions are received within a plurality of slots or a slot” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.]

As per claim 6, Takeda in view of Kitamura discloses “The apparatus according to claim 1,” as [see rejection of claim 1.] 
Takeda discloses “further comprising a processor that based on the first signal determines whether the last downlink transmission is received or not and arranges one or more negative acknowledgement bits for the last downlink transmission at the end of the hybrid automatic repeat request acknowledgement codebook in response to last downlink transmission being not received” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. 

As per claim 7, Takeda in view of Kitamura discloses “The apparatus according to claim 3,” as [see rejection of claim 3.] 
Takeda discloses “wherein the first signal indicates whether the downlink transmission is transmitted in a last slot of the plurality of slots” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.]

claim 8, Takeda in view of Kitamura discloses “The apparatus according to claim 7,” as [see rejection of claim 7.] 
Takeda discloses “wherein the plurality of downlink transmissions are carried on at least one carrier, and the first signal indicates whether the downlink transmission is transmitted in a last slot of the plurality of slots for the at least one carrier” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.]

As per claim 9, Takeda in view of Kitamura discloses “The apparatus according to claim 7,” as [see rejection of claim 7.] 
Takeda discloses “wherein the plurality of downlink transmissions are carried on at least one carrier, and the first signal indicates whether the downlink transmission is transmitted in a last slot for a carrier on which the downlink transmission is carried” [[(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on 

As per claim 12, Takeda in view of Kitamura discloses “The apparatus according to claim 3,” as [see rejection of claim 3.] 
Takeda discloses “wherein the first signal indicates whether the downlink transmission is a last transmission in the plurality of slots or a last transmission in a slot” [(Fig. 8B and par. 0102), According to embodiment 2.2, the UE calculates the above-noted measure of feedback and/or HARQ feedback-transmitting self-contained subframes based on information (bit field) that is reported as specifying information and that indicates the last DL subframe corresponding to HARQ-ACKs and/or the last DL data. (par. 0104), FIGS. 8A and 8B correspond to embodiments 2.1 and 2.2, respectively. (fig. 8B and par. 0108), When the specifying information received in a certain subframe is “0,” this indicates that the subframe is a subframe for transmitting HARQ feedback (that this subframe is the last DL subframe and is the subframe including the last DL data), while, when the specifying information is “1”, this indicates that the subframe is not a subframe for transmitting HARQ feedback (that the subframe is not the last DL subframe, and DL data exists in succeeding subframes.]

As per claims 15, 17, 20-22, 25, as [see rejections of claims 1, 3, 7-9, 12 respectively]
As per claim 28, as [see rejection of claim 1.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463